UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6893


THOMAS PRIETO,

                     Plaintiff - Appellant,

              v.

BRICK TRIPP; SHANNON DUNLOW; DR. LAWRENCE LARABEE,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:17-ct-03234-D)


Submitted: January 17, 2019                                       Decided: January 22, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Thomas Prieto, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Thomas Prieto appeals the district court’s order dismissing without prejudice his

civil action because no certification as required by Rule 9(j) of the North Carolina Rules

of Civil Procedure was included in the pleadings. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Prieto v. Tripp, No. 5:17-ct-03234-D (E.D.N.C. May 24, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2